Citation Nr: 1043499	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to April 
1952; he was the recipient of two Purple Hearts and a Bronze Star 
with "V" Device.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Subsequent to the last adjudication of the claim by the RO, the 
appellant submitted additional evidence, including a statement in 
support of her claim, medical articles related to lymphoma and 
splenectomies, and duplicates of medical records contained in the 
claims file.  See 38 C.F.R. § 20.1304 (2010).  The Board notes 
that the appellant waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board may 
properly consider such evidence in rendering its decision.  

In response to an opinion from a specialist with the Veterans 
Health Administration (VHA) requested by the Board, the appellant 
again submitted a copious amount of evidence, for which she did 
not specifically waive AOJ consideration.  However, this evidence 
is duplicative of the aforementioned evidence for she did supply 
a waiver.  Therefore, a remand for AOJ review of this evidence is 
not necessary.



FINDINGS OF FACT

1. The Veteran died in June 2005; the immediate cause of death 
was cardiopulmonary arrest due to lymphoma.

2. At the time of the Veteran's death, he was service-connected 
for residuals of splenectomy, evaluated as 30 percent disabling; 
residuals of a chest wound, evaluated as 20 percent disabling; 
SFW of Muscle Group (MG) I, evaluated as 20 percent disabling; 
perforation of the small bowel with residual adhesions, evaluated 
as 10 percent disabling; SFW of MG XI, evaluated as 10 percent 
disabling; SFW of MG V, evaluated as 10 percent disabling; and 
SFW of MG XXI, evaluated as 10 percent disabling, each effective 
April 7, 1952; and malaria, evaluated as 10 percent disabling 
from June 19-1952 to June 18, 1953, and evaluated noncompensably 
from June 19, 1053.  

3.  The cause of the Veteran's death was not present in service, 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, nor may it be presumed to have 
been related to such service. 


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service, nor 
was it incurred in or aggravated during such service, nor may it 
be presumed to be related to such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

Further, while the appeal was pending, the Court issued a 
decision with regard to the content of VCAA notices relevant to 
DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In 
Hupp¸ the Court held that a notice with regard to a claim for DIC 
benefits must include (1) a statement of the conditions (if any) 
for which the Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) a explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, if 
the claimant raises a specific issue regarding a particular 
element of the claim, the notice must inform the claimant of how 
to substantiate the assertion, taking into account the evidence 
submitted in connection with the application.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the appellant was provided with a VCAA notification 
letter in November 2004, after the initial unfavorable AOJ 
decision issued in October 2005.  

The Board observes that the VCAA notice issued informed the 
appellant of the type of evidence necessary to establish service 
connection for the cause of the Veteran's death, how VA would 
assist her in developing the claim, and her and VA's obligations 
in providing such evidence for consideration.  The letter did not 
provide general notice with respect to how to establish service 
connection for a disorder not already service-connected or of the 
Veteran's already service-connected disabilities.  However, the 
Board finds that no prejudice to the appellant has resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

Nevertheless, the Board determines that the appellant had actual 
knowledge of the Veteran's service-connected disabilities and 
that she needed medical evidence to establish a link between the 
cause of his death and his active duty.  This knowledge is 
apparent from the appellant's multiple submissions in support of 
her claims, highlighting relevant information in treatment 
records, medical research, VA decisions, and personnel records, 
as well as her verbal and written arguments about how the 
Veteran's various disorders were related to service and to his 
death.  

With regard to notice as required by the Court in 
Dingess/Hartman, the Board observes that no such notice was 
supplied to the appellant.  Nevertheless, the Board finds that 
the appellant has not been prejudiced by the omission.  Id.  When 
the issue is service connection for cause of death, disability 
ratings are not assigned; and, as the Board concludes herein that 
the preponderance of the evidence is against the appellant's 
claim, any question as to the appropriate effective date to be 
assigned is rendered moot.  For the above reasons, the Board 
determines that any defect in VCAA notice in this case has been 
rectified.

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of the appellant's claim.  The Veteran's service 
treatment records, private medical records, VA treatment records, 
and February 2006 and June 2009 VA opinions were reviewed by both 
the AOJ and the Board in connection with adjudication of the 
appellant's claims.  The appellant has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of her claim. 

Additionally, the Board requested an opinion from a specialist 
with VHA.  This opinion was received in July 2009.  The Board 
notes that once VA undertakes to obtain a VA opinion, it must 
ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Of these opinions, the Board determines 
that the February 2006 opinion, but not the June 2009 or VHA 
opinion, is inadequate for rating purposes, but given the 
complexity of the opinions offered in this case, the Board's 
findings in this regard are detailed in the analysis below. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the claim without 
further development.  Thus, the Board finds that additional 
efforts to assist or notify the appellant in accordance with VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the appellant 
are to be avoided).  VA has satisfied its duty to inform and 
assist the appellant at every stage in this case.  Therefore, she 
will not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Service Connection 

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered as the principal (primary) cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to the 
principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  It 
is not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).   

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability. In the same category there would be 
included service- connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service, or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
cardiovascular disease and hypertension, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.   
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability that is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection.  The intent 
of the amendment is to conform the regulation to Allen v. Brown, 
7 Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the 
text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the appellant was not specifically informed 
of the evidence necessary to establish secondary service 
connection.  However, the Board finds no prejudice in the Board 
considering the regulation changes in adjudicating the 
appellant's claim.  See Bernard at 393-94.  As all claims for 
service connection are herein denied, the question of change in 
severity of any given disorder due to a service-connected 
disability is rendered moot.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the secretary shall give the benefit of the doubt to the 
claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

As reported on the Veteran's death certificate, he died in June 
2005 of cardiopulmonary arrest due to lymphoma.  An August 2005 
submission from Dr. MC states that cardiomyopathy also 
contributed to the Veteran's death.  

The appellant has offered several theories as to how the 
Veteran's death was related to his military service.  She 
contends that his splenectomy, presence in the DMZ, PTSD, 
traumatic hemothorax, shrapnel wounds, mononucleosis, and 
infection with Epstein-Barr virus (EBV), all contributed to his 
death.  Additionally, at the December 2009 hearing, the 
appellant's daughter referenced smoking and weight issues as 
contributing to the Veteran's death.

At the time of the Veteran's death, he was service-connected for 
residuals of splenectomy, evaluated as 30 percent disabling; 
residuals of a chest wound, evaluated as 20 percent disabling; 
SFW of MG I, evaluated as 20 percent disabling; perforation of 
the small bowel with residual adhesions, evaluated as 10 percent 
disabling; SFW of MG XI, evaluated as 10 percent disabling; SFW 
of MG V, evaluated as 10 percent disabling; SFW of MG XXI, 
evaluated as 10 percent disabling; and malaria, evaluated 
noncompensably.  These ratings were in effect from April 7, 1952, 
with the exception of the malaria, which was in effect from June 
19, 1053.  From June 19, 1952 to June 18, 1953, service-connected 
malaria was evaluated as 10 percent disabling.  The combined 
rating evaluation was 70 percent. 

Initially, the Board observes that the laws regarding service 
connection for tobacco use and resultant disabilities were 
amended as of July 22, 1998.  For claims filed after June 8, 
1998, service connection is prohibited for disability or death on 
the basis that it resulted from disease or injury attributable to 
the use of tobacco products during the Veteran's active service.  
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300 (emphasis added).  
Additionally, service connection on a secondary basis may not be 
granted for a disability that is proximately due to or the result 
of an injury or disease previously service-connected as due to 
tobacco use.  Id.  However, service connection may be granted if 
a tobacco-related disability was manifest during service or to 
the requisite degree of disability within any applicable 
presumptive period.  Id.  The Veteran had a 30-year history of 
smoking, but no tobacco-related disorder was documented in 
service treatment records or during a presumptive period so as to 
warrant service connection for a disorder related to the 
Veteran's smoking.  Thus, although the Veteran's smoking was 
documented as being deleterious to his overall health, there is 
no basis upon which to conclude that the Veteran's cause of death 
was related to a service-connected disorder due to his smoking. 

With respect to the Veteran's acquired psychiatric disorder, the 
appellant argues that the anxiety and stress associated with that 
disorder contributed to his death.  The Board notes that at no 
time during his life did the Veteran file a claim for service 
connection for PTSD or any acquired psychiatric disorder.  The 
appellant contends that the Veteran was hospitalized in 1961 with 
symptoms that could have been attributable to PTSD and that he 
could not work after sometime in 1962.  VA treatment records from 
1961 reflect that the Veteran was diagnosed with phobic reaction, 
and that the Veteran had sought admission to the VA hospital 
after increasing nervousness over the prior several months.  
Private treatment records dated in April 2005 show a history of 
panic disorder and agoraphobia.  However, whatever the 
appropriate diagnosis for the Veteran's symptoms at any time, the 
record does not establish that the symptoms were related to his 
military service.  

While the Veteran did have in-service stressors related to 
combat, as indicated by his Purple Hearts and Bronze Star with 
"V" device, the record must still establish a diagnosis of 
PTSD.  38 C.F.R. § 3.304(f).  In addition, if PTSD or another 
acquired psychiatric disorder were diagnosed and related to 
service, there must be competent evidence relating that disorder 
to the Veteran's death.  The record is devoid of competent and 
probative evidence in support of this theory of entitlement.  

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, even 
though the appellant and her daughter can speak to observed 
symptoms and behaviors exhibited by the Veteran, they are not 
competent to state to what disorder those symptoms were 
attributable or to relate that disorder to the Veteran's military 
service or to his cause of death.  Further, the Internet articles 
about PTSD, its symptoms, and a relationship between PTSD and 
heard disease that were submitted by the appellant do not 
establish that this particular veteran had PTSD or that it 
contributed to his death.  Therefore, the Board concludes that 
service connection is not warranted for an acquired psychiatric 
disorder, to include PTSD, and that a service-connected acquired 
psychiatric disorder is not causally or etiologically related to 
the Veteran's death.

With regard to the Veteran's presence in the DMZ contributing to 
his death over 50 years later, no specific argument has been 
advanced.  The Board presumes that exposure to herbicides is part 
of the appellant's contention that the Veteran's death was 
related to his presence in the DMZ, and observes that non-
Hodgkin's lymphoma is one of the disorders that will be service-
connected if a veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. §§ 501(a), 
1116; 38 C.F.R. §3.309 (e).  However, there is no evidence that 
herbicides were used in Korea while the Veteran was serving in 
that country.  According to the U. S. Army and Joint Services 
Records Research Center (JSRRC, formerly CURR), military records 
show that herbicides were used along the southern boundary of the 
DMZ from 1967 to 1969, with Agent Orange specifically being used 
from April 1968 to August 1968.  According to his DD Form 214, 
the Veteran served in Korea from April 21, 1951 to September 15, 
1951.  Thus, the Veteran is not presumed to have been exposed to 
herbicides in service, and there is no basis for presumptive 
service connection for the lymphoma that caused of the Veteran's 
death. 

The most viable argument advanced by the appellant is that the 
Veteran's in-service splenectomy contributed to the Veteran's 
development of, and inability to fight off, his lymphoma.  The 
appellant has submitted several articles in support of this 
contention.  Additionally, the record raises the possibility that 
the Veteran's infection with EBV and infectious mononucleosis 
contributed to his lymphoma.  A medical opinion from Dr. CNB was 
provided by the appellant in support of this contention.  Dr. CNB 
also gave an opinion relating the Veteran's cardiac disorder to 
his military service and death.  Nevertheless, the Board finds 
that the preponderance of the competent and probative evidence is 
against a relationship between these disorders, the Veteran's 
service, and his death.
There are three opinions of record relevant to the relationship 
between the Veteran's death and his service.  The Board must 
determine, as a question of fact, both the weight and credibility 
of the evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza at 506 (1995); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Initially, the Board determines that a February 2006 VA opinion 
is not adequate.  The opinion addresses the Veteran's 
splenectomy, EBV, and lymphoma.  Barr at 312.  The examiner 
stated that a splenectomy does not weaken the immune system with 
regard to lymphomas.  He reported that it is well-recognized that 
people who have undergone a splenectomy have an increased risk of 
infection with incapsulated bacteria, i.e. pneumococcus and 
meningina coccus, but that he did not see a history of such 
infection in the record.  The examiner then indicated that there 
is a theoretical concern that EBV may contribute to lymphomas, 
but that such association is merely speculative.  Finally, he 
opined that there is no associated development of lymphoma after 
traumatic hemothorax.  

The Board first notes that the treatment evidence clearly 
establishes that the Veteran was treated for pneumonia in 2001.  
Although pneumococcus is not the only cause of pneumonia, the 
fact that the examiner did not note this treatment in his review 
of the claims file calls into question the foundation for his 
opinion.  Further, under VA regulations and Court decisions, 
service connection may not be based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2007); see also Davis v. 
West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Thus, his 
statement with regard to EBV carries no probative value.  
Moreover, his statement with respect to traumatic hemothorax 
lacks a rationale.  An opinion that contains only data and 
conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2008).  Accordingly, the Board affords no 
probative value to the February 2006 VA opinion. 

The remaining competent opinions are from Dr. CNB, a June 2009 VA 
examiner, and a VHA specialist, Dr. JM.  Each of the VA opinions 
reflects review of the claims file and a broader knowledge of the 
relevant medical literature.  Additionally, the opinions note 
relevant documents in service treatment records and post-service 
treatment evidence.  There is nothing to suggest that either of 
these examiners' opinions is not sufficiently based in the facts 
of the case or that they reached an arbitrary conclusion.  
Accordingly, the Board concludes that the June 2009 VA opinion 
and the VHA opinion are adequate for rating purposes.   

Dr. CNB provides two opinions relating the Veteran's death to his 
military service.  First, he states that the Veteran's service-
connected leg and lung injuries, i.e., the service-connected 
SFWs, made it impossible for him to exercise, which caused weight 
gain to over 300 pounds, which increased the Veteran's blood 
pressure, which led to cardiac dysfunction, which led to his 
death.  He stated that the Veteran had uncontrolled hypertension 
and also developed sleep apnea due to his weight.  Therefore, Dr. 
CNB concluded that the Veteran's service-connected injuries led 
to his cardiovascular problems.  

The severity of the Veteran's cardiac disease is debatable; the 
June 2009 VA examiner thoroughly reviewed the claims file for 
evidence of cardiomyopathy and found that the Veteran's test 
results did not support such a diagnosis.  However, some form of 
coronary artery disease is associated with a date as early as 
1999, per a December 2001 private treatment record.  Further, a 
July 2004 private treatment record shows that the Veteran was 
prescribed Lasix, which is a treatment for heart disorders and 
hypertension, and had been taking Atenolol, a medication for 
hypertension.  Thus, the Board resolves any doubt in favor of the 
Veteran and appellant and concludes that the Veteran did have 
cardiac disease and hypertension at the time of his death.  

However, the record does not establish that the Veteran's cardiac 
disease and hypertension were related to his military service.  
The treatment evidence does not demonstrate the presence of 
either coronary artery disease or hypertension to a compensable 
degree within one year of service discharge.  Thus, service 
connection for such disorders is not warranted on a presumptive 
basis.  38 C.F.R. § 3.303. 

Moreover, Dr. CNB's convoluted opinion relating the Veteran's 
cardiac disease to his service-connected SFW injuries is 
unsubstantiated.  Absent a supporting rationale, the opinion 
carries no probative weight.  Nieves-Rodriguez at 303.  Further, 
the opinion does not take into account the documentation in a 
December 2001 private treatment record that the Veteran had 
gained a reported 50 pounds since quitting smoking in January 
2001, which suggests that the Veteran's obesity had other causes 
besides a lack of exercise.  

In contrast to the opinion of Dr. CNB, the June 2009 VA examiner 
reviewed the claims file and Dr. CNB's opinion and concluded that 
the Veteran's in-service left chest injury with hemothorax was 
not related to an inability to exercise and any resultant weight 
gain.  In support of this opinion, the examiner noted that a 2001 
chest X-ray showed only localized scarring, which would not 
likely have been symptomatic.  He also stated that pulmonary 
function tests and the Veteran's treatment with albuterol and 
atrovent inhalers demonstrated chronic obstructive pulmonary 
disorder (COPD), as opposed to decades of lung restriction 
related to the in-service injury.  

In addition, the Board observes that the Veteran's death was due 
to cardiopulmonary arrest that was due to his lymphoma.  The 
cardiopulmonary arrest was not noted to be due to his cardiac 
disease or hypertension, and, as discussed by the June 2009 VA 
examiner, cardiopulmonary arrest is not a specific term for an 
actual condition, but a mechanism of death.  There is also no 
evidence that the Veteran's hypertension was uncontrolled as 
claimed by Dr. CNB.  Thus, the Board concludes that Dr. CNB's 
opinion lacks probative value with regard to a relationship 
between the Veteran's death and his cardiac disease/hypertension 
and between those disorders and his military service.  
Accordingly, the Board concludes that a preponderance of the 
competent and probative evidence is against finding that the 
Veteran's coronary artery disease/hypertension was causally or 
etiologically related to his military service and to his death.

The second opinion Dr. CNB offers is that the Veteran's Mono-EBV 
infections likely induced the lymphoma and that the record does 
not contain a more likely etiology of the lymphoma.  However, the 
record fails to establish that the Veteran's infectious 
mononucleosis was causally or etiologically related to his 
military service.  Dr. CNB states that the Mono-EBV was service-
induced, but the record shows that the Veteran was treated for 
infectious mononucleosis in March 1953 and April 1953, almost a 
year after service discharge.  A September 1953 rating sheet 
shows that the infectious mononucleosis was deemed not service-
connected, although it is not clear that the Veteran actually 
filed a claim for service connection for that disorder.  Dr. CNB 
does not address the time that passed between the Veteran's 
service and his infection or offer any discussion as to why he 
believes the infection was service-induced.  

Further, Dr. CNB does not provide a rationale for the claimed 
relationship between the Veteran's Mono-EBV infections and his 
lymphoma.  Again, conclusory statements have no probative value 
as opinions.  Id.  The simple fact that the record does not 
contain evidence of another more likely cause of the lymphoma 
does not dictate that a particular documented cause was the cause 
of the lymphoma.  

Further, the June 2009 VA examiner states that the cause of 
mantle cell lymphoma is almost never known.  He indicates that 
there is a relationship between Burkitt's lymphoma and AIDS-
associated lymphomas and EBV, but that no such relationship 
exists for most lymphomas, including mantle cell.  He then 
emphasizes that the onset of the Veteran's symptoms of EBV was 
almost a year after discharge.  Thus, he demonstrates that the 
Veteran's EBV was not related to service and conclude that his 
death was not secondary to any disorder related to his military 
service.  

Finally, an opinion from a specialist in hematology/oncology from 
the VHA was received in July 2009.  The specialist relates a 
review of multiple sources in the medical literature in forming 
his opinion.  Based on this review and a review of the claims 
file, the specialist opined that the medical research does not 
support a causal relationship between trauma-related splenectomy 
and subsequent malignancy.  He also opined that the Veteran's 
lymphoma was not chronically worsened as a result of the service-
connected splenectomy, noting that the research did not show any 
important difference in survival or long-term remission or an 
increased risk of chemotherapy-related complications.  

In light of the above, the Board concludes that a preponderance 
of the evidence is against a relationship between the Veteran's 
cause of death and his military service.  The record established 
that the cause of the Veteran's death was lymphoma and fails to 
provide competent and probative evidence that any other Veteran's 
myriad other disorders documented in the claims file, whether or 
not service-connected, was causally or etiologically related to 
his lymphoma or otherwise contributed to his death.  
Specifically, the Board determines that service connection is not 
warranted for lymphoma, an acquired psychiatric disorder, 
coronary artery disease/hypertension, and infectious 
mononucleosis/EBV.  The Board also concludes that a preponderance 
of the competent and probative evidence is against a relationship 
between the Veteran's acquired psychiatric disorder, coronary 
artery disease/hypertension, and EBV and his documented cause of 
death from cardiopulmonary arrest due to lymphoma.  

As reflected by the above discussion, the Board has contemplated 
the appellant's arguments in favor of her case.  The Board is 
sympathetic to her position and appreciates her argument that the 
Veteran's entire medical history, to include his service-
connected disabilities, played a causal role in his death.  
However, as demonstrated by the above discussion, the question of 
cause of death is complicated and requires probative evidence 
from a person with specialized technical knowledge to support the 
claim of service connection for cause of death.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
competent and probative evidence does not support the appellant's 
claim, and in fact, a preponderance weighs against it.  Service 
connection for the cause of the Veteran's death is not warranted.  


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


